Name: COMMISSION REGULATION (EEC) No 2160/93 of 28 July 1993 fixing the minimum price applicable to dried grapes during the 1993/94 marketing year as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: prices;  tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 194/8 Official Journal of the European Communities 3 . 8 . 93 COMMISSION REGULATION (EEC) No 2160/93 of 28 July 1993 fixing the minimum price applicable to dried grapes during the 1993/94 marketing year as well as the countervailing charges to be imposed where that price is not observed whereas Commission Regulation (EEC) No 3824/92 (4), as last amended by Regulation (EEC) No 1663/93 (*), establishes a list of prices and amounts for the fruit and vegetables sector which are to be divided by a coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (6), amended by Regulation (EEC) No 1331 /93 Q, as from the beginning of the 1993/94 marketing year ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the resulting reduction in the prices and amounts for each sector concerned shall be specified and the level of such repuced prices fixed ; Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 9 (6) thereof, Whereas, in accordance with Article 9 (2) of Regulation (EEC) No 426/86, the minimum import price for dried grapes shall be determined having regard to :  the free-at-frontier price on import into the Commu ­ nity,  the prices obtaining in international trade,  the situation on the internal Community market,  the trend of trade with third countries ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules rela ­ ting to the system of minimum import prices for dried grapes (3) provides that countervailing charges shall be fixed by reference to a scale of import prices ; whereas the maximum countervailing charge shall be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most repre ­ sentative non-member countries ; Whereas a minimum import price must be fixed for currants and other dried grapes ; HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum import price applicable to dried grapes during the 1993/94 marketing year shall be as set out in Annex I. 2. The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed shall be as set out in Annex II . Article 2 This Regulation shall enter into force on 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission (4) OJ No L 387, 31 . 12. 1992, p. 29. 0 OJ No L 158 , 30. 6. 1993, p. 18 . (6) OJ No L 57, 10. 3 . 1993, p. 18 . (') OJ No L 49, 27. 2. 1986, p . 1 . (2) OJ No L 166, 20. 6. 1992, p . 5 . 0 OJ No L 197, 27. 7. 1985, p. 10 . 0 OJ No L 132, 29. 5. 1993, p. 114. 3 . 8 . 93 Official Journal of the European Communities No L 194/9 ANNEX I Minimum import prices (ECU per tonne)  . . Minimum ¢ CN code Descr.pt .on import prke 0806 20  Dried grapes :   In immediate containers of a net capacity of 2 kg or less : 0806 20 1 1    Currants 980,62 0806 20 12    Sultanas 1 025,88 0806 20 18 Other 1 025,88   Other : 0806 20 91    Currants 843,35 0806 20 92 Sultanas 882,28 0806 20 98 Other 882,28 No L 194/10 Official Journal of the European Communities 3 . 8 . 93 ANNEX II Countervailing charges 1 . Currants falling within CN code 0806 20 11 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 980,62 970,81 9,81 970,81 951,20 29,42 951,20 921,78 58,84 921,78 892,36 88,26 892,36 287,03 2. Currants falling within CN code 0806 20 91 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 843,35 834,92 8,43 834,92 818,05 25,30 818,05 792,75 50,60 792,75 767,45 75,90 767,45 149,76 3 . Dried grapes falling within CN codes 0806 20 12 and 0806 20 18 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 025,88 1 015,62 10,26 1 015,62 995,10 30,78 995,10 964,33 61,55 964,33 933,55 92,33 933,55 332,29 4. Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 882,28 873,46 8,82 873,46 855,81 26,47 855,81 829,34 52,94 829,34 802,87 79,41 802,87 188,69